Citation Nr: 0923680	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  05-08 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
pneumonia and bronchitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to May 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's previously denied claims of entitlement 
to service connection for residuals of pneumonia and 
bronchitis, headaches, tinnitus, and a low back disorder 
(claimed as low back pain with narrowing of the L1 vertebra).  
In May 2007, the Board remanded the claims for additional 
development. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In a July 1951 rating decision, the RO denied service 
connection for residuals of pneumonia and bronchitis.  In a 
January 2002 rating decision, the RO reopened the Veteran's 
claim for service connection for pneumonia and bronchitis 
residuals and denied it on the merits the Veteran's claim, 
and denied service connection for headaches, tinnitus, and a 
low back disorder.  The Veteran did not file a timely appeal 
of those decisions.

2.  The evidence received subsequent to the last prior final 
denial of the Veteran's claims for service connection for 
residuals of pneumonia and bronchitis, headaches, tinnitus, 
and a low back disorder is cumulative or redundant, does not 
relate to an unestablished fact necessary to substantiate the 
claims, and does not raise a reasonable possibility of 
substantiating those claims.


CONCLUSIONS OF LAW

1.  The July 1951 RO decision that denied service connection 
for residuals of pneumonia and bronchitis and the January 
2002 RO decision that reopened and redenied that claim and 
denied service connection for headaches, tinnitus, and a low 
back disorder are final.  Veterans Regulation No. 2(a), Part 
II, Par. III; Department of Veterans Affairs Regulation 1008; 
38 U.S.C. § 709 (1946); 38 C.F.R. 
§§ 3.104, 20.302, 10.1103 (2001); 38 U.S.C.A. § 7105 (West 
1991).   

2.  New and material evidence has not been received to reopen 
the claims for service connection for residuals of pneumonia 
and bronchitis, headaches, tinnitus, and a low back disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO found that new and material evidence sufficient to 
reopen the Veteran's claims for service connection for 
residuals of pneumonia and bronchitis, headaches, tinnitus, 
and a low back disorder had not been submitted.  The Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran's claim for service connection for residuals of 
bronchitis and pneumonia was initially denied in a July 1951 
RO rating decision.  The Veteran did not file a timely appeal 
of that decision.  In March 2000, he applied to reopen his 
claim for service connection for residuals of bronchitis and 
pneumonia and also filed new claims for service connection 
for a low back disorder, tinnitus, and headaches.  
Thereafter, in a January 2002 rating decision, the RO 
reopened and redenied on the merits the Veteran's bronchitis 
and pneumonia claim and denied service connection for a low 
back disorder, tinnitus, and headaches.  A notice letter 
regarding this rating decision was sent to the Veteran on 
February 5, 2002.

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  

The Board recognizes that the Veteran filed a written 
statement, which he characterized as a "notice of 
disagreement" as to the RO's January 2002 rating decision.  
Significantly, however, that written statement was not 
received at the RO until February 13, 2003, more than one 
year after the Veteran was notified of the prior rating 
decision.  There is a presumption of regularity that public 
officers perform their duties correctly, fairly, in good 
faith, and in accordance with law and governing regulations.  
Marsh v. Nicholson, 19 Vet. App. 381 (2005).  Further, the 
United States Court of Appeals for Veterans Claims has 
consistently held that the law presumes the regularity of the 
administrative process.  Marsh v Nicholson, 19 Vet. App. 381 
(2005); Crain v. Principi, 17 Vet. App. 182 (2003).  Thus, in 
the absence of objective evidence to the contrary, the Board 
must conclude that the Veteran did not file a timely notice 
of disagreement with the RO's January 2002 rating decision 
and that the earlier decision became final because the file 
does not contain a notice of disagreement that is shown to 
have been received within the one-year appeal period.  38 
C.F.R. §§ 3.104, 20.302, 20.1103.  

The claims of entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  As noted above, in 
February 2003 the Veteran filed an untimely "notice of 
disagreement," which the RO treated as an application to 
reopen his previously denied claims for service connection 
for residuals of pneumonia and bronchitis, headaches, 
tinnitus, and a low back disorder.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before the RO at the time of the last final 
decision consisted of the Veteran's service treatment records 
dated from March 1946 to April 1947.  Those records revealed 
that, beginning in April 1946, the Veteran was hospitalized 
for approximately one month and treated for acute bronchitis 
and pneumonia, with accompanying "headaches, chills, and 
fever."  He was again treated for pneumonia and headaches in 
November and December 1946.  During that time, the Veteran 
was also diagnosed with acute otitis media of the right ear.  
However, his hearing was expressly found to be normal, and 
there were no complaints of clinical findings indicative of 
tinnitus.  On separation examination in April 1947, the 
Veteran did not report that he was currently suffering from 
bronchitis, pneumonia, or related respiratory ailments.  Nor 
did he complain of headaches or ear problems.  Clinical 
evaluation included a chest X-ray, which showed no 
significant abnormalities, and a whisper voice test, which 
showed the Veteran's hearing to be within normal limits.  No 
other respiratory abnormalities, headaches, or ear problems 
were found.  The Veteran's service treatment records were 
otherwise negative for any complaints, diagnoses, or 
treatment related to bronchitis, pneumonia, headaches, and 
tinnitus.  Moreover, those records were entirely void of any 
subjective or clinical evidence pertaining to a low back 
disorder.  

In addition to the Veteran's service treatment records, 
evidence before the RO at the time of the last prior denial 
of his claims consisted of a report of a May 1960 VA 
examination in which the Veteran complained of chronic lower 
back pain.  On clinical evaluation, the Veteran had narrowing 
of the L1 vertebral body as noted on X-ray.  

Also of record was a June 1994 private orthopedic report 
indicating that the Veteran had undergone a private lumbar 
epidural to treat his back pain.  That report further 
indicated that the Veteran had a history of herniated nucleus 
pulposus at the L5-S1 vertebral body, which had been 
manifested by radicular pain.  

Additional evidence before the RO at the time of the last 
prior adjudication included the Veteran's own written 
statements indicating that he had been treated for bronchitis 
and pneumonia in service, and that, following his military 
discharge, he had been treated by a chiropractor for low back 
pain and headaches.  In support of his claims, the Veteran 
also submitted February 1987 and March 2000 statements from 
two private chiropractors who professed to have treated him 
for low back pain and headaches.  Specifically, the February 
1987 chiropractor indicated that he had treated the Veteran 
in 1983, while the March 2000 chiropractor stated that he and 
a colleague had treated the Veteran for occipital headaches 
and pain in the lumbar spine area since the early 1950s.  
Significantly, however, neither chiropractor related the 
Veteran's low back problems and headaches to his period of 
active service.  Nor did any other medical provider.

Based upon the evidence then of record, the RO concluded in 
January 2002 that there was no indication that the Veteran 
had pneumonia, bronchitis, or headaches at the time of his 
separation from service, nor any evidence of tinnitus or a 
low back disorder during his entire period of active service.  
The RO further found that there was no competent clinical 
evidence relating the Veteran's current complaints of 
residuals of pneumonia and bronchitis, headaches, tinnitus, 
and a low back disorder to his service.  Consequently, his 
claims were denied.

As noted above, in February 2003 the Veteran submitted a 
written statement that was construed as an application to 
reopen his service connection claims.  However,  the Board 
finds that the evidence received since the last final 
decision in January 2002 is cumulative of other evidence of 
record and does not raise a reasonable possibility of 
substantiating the Veteran's claims for service connection 
for residuals of pneumonia and bronchitis, headaches, 
tinnitus, and a low back disorder.  

Newly received evidence includes VA outpatient clinic records 
dated from April 2004 to November 2004.  Those records 
reflect that in April 2004, the Veteran complained of 
persistent back pain.  He indicated that he was being treated 
for that condition by a chiropractor, who "d[id] a good job 
for him."  The Veteran's VA outpatient treatment records are 
otherwise negative for any evidence pertaining to his claim 
for a low back disorder, or any of his other service 
connection claims.

Pursuant to the Board's May 2007 remand, the Appeals 
Management Center (AMC) sent the Veteran correspondence 
informing him of the evidence he was expected to provide in 
support of his claims, including notice of the specific 
evidence necessary to constitute new and material evidence to 
reopen his claims for service connection for residuals of 
pneumonia and bronchitis, headaches, tinnitus, and a low back 
disorder.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
record reflects that the AMC's first notification letter, 
dated in June 2007, was returned as undeliverable.  A second 
attempt was then made in April 2008 to notify the Veteran at 
an alternate address.  Thereafter, in a May 2009 statement, 
the Veteran's service representative asserted that the 
Veteran still might not have been notified of the specific 
evidence necessary to reopen his claims.  However, there is 
nothing in the record to indicate that the second letter sent 
by the AMC was not received.  As this presumption of 
regularity is only overcome by clear evidence to the 
contrary, and no such contrary evidence is shown in this 
case, the Board finds that the Veteran was properly notified, 
on remand, of the specific evidence necessary to constitute 
new and material evidence to reopen his service connection 
claims.

Although the AMC notified the Veteran of the specific 
evidence he was expected provide under Kent v. Nicholson, he 
did not respond to that correspondence.  Consequently, any 
additional information that may have been elicited in support 
of his applications to reopen his previously denied service 
connection claims has not been obtained because of his own 
failure to cooperate.  The Board reminds the Veteran that the 
duty to assist in the development and the adjudication of 
claims is not a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991). 

The Board finds that, although the VA outpatient clinic 
records dated from April 2004 to November 2004 are new in the 
sense that they were not previously considered by RO decision 
makers, they are not material.  While those records reflect 
complaints of back pain and indicate that the Veteran was 
receiving treatment for that condition from a private 
chiropractor, they do not show that the Veteran suffered from 
back problems while on active duty.  Nor do they in any way 
suggest a nexus between the Veteran's current back symptoms 
and his period of active service.  Additionally, those VA 
outpatient clinic records are negative for any complaints or 
clinical findings related to the Veteran's claimed residuals 
of pneumonia and bronchitis, headaches, and tinnitus.  Thus, 
the newly submitted post-service medical records do not 
relate to any unestablished facts necessary to substantiate 
the Veteran's claims for service connection for residuals of 
pneumonia and bronchitis, headaches, tinnitus, and a low back 
disorder.  

Although the record contains new evidence that was not before 
the RO in January 2002, the Board finds that the new evidence 
is not material to the claims for service connection for 
residuals of pneumonia and bronchitis, headaches, tinnitus, 
and a low back disorder, and does not warrant reopening of 
those previously denied claims.  In light of the evidence, it 
is the determination of the Board that new and material 
evidence has not been submitted with regard to those claims.  
The new evidence does not provide competent evidence of a 
nexus between the Veteran's current complaints of residuals 
of pneumonia/bronchitis, headaches, tinnitus, and a low back 
disorder, and his time in service.  Therefore, that new 
evidence is not material.  Thus, the claims for service 
connection for residuals of pneumonia and bronchitis, 
headaches, tinnitus, and a low back disorder, are not 
reopened and the benefits sought on appeal remain denied.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2003 and September 
2004, a rating decision in June 2003, a statement of the case 
in December 2004, and a supplemental statement of the case in 
March 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  Moreover, pursuant to the 
Board's May 2007 remand, the AMC sent correspondence in April 
2008 that informed the Veteran of the specific evidence 
necessary to constitute new and material evidence to reopen 
his service connection claims.  VA made all efforts to notify 
and to assist the Veteran with regard to the evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  Additionally, at the 
time of the prior final denial of his claims, the RO informed 
the Veteran that his claim for service connection for 
residuals of pneumonia and bronchitis had been denied because 
those conditions were not found at the time of his separation 
from service.  The RO simultaneously informed the Veteran 
that his headache, tinnitus, and low back claims were denied 
because there was no evidence that these claimed disabilities 
were incurred in or aggravated by service.  That 
communication, in addition to the above correspondence, 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  This notice not only told 
the Veteran what constituted new and material evidence but 
also advised him of the reasons for the previous denial of 
his claims for service connection for residuals of pneumonia 
and bronchitis, headaches, tinnitus, and a low back disorder, 
as well as what evidence was needed in order to be considered 
new and material.  The Board finds that any defect with 
regard to the timing or content of the notice to the Veteran 
is harmless because of the thorough and informative notices 
provided throughout the adjudication and because the Veteran 
had a meaningful opportunity to participate effectively in 
the processing of the claims with adjudication of the claims 
by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the Veteran, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (specifically declining to address harmless 
error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, VA has satisfied its duty to notify the 
Veteran and had satisfied that duty prior to the final 
adjudication in the May 2009 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the Veteran of any 
evidence that could not be obtained.  The Veteran has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for residuals of pneumonia and bronchitis 
remains denied because new and material evidence has not been 
received to reopen the claim.

Service connection for headaches remains denied because new 
and material evidence has not been received to reopen the 
claim.

Service connection for tinnitus remains denied because new 
and material evidence has not been received to reopen the 
claim.

Service connection for a low back disorder remains denied 
because new and material evidence has not been received to 
reopen the claim.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


